Citation Nr: 1126901	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought.  

The Veteran appealed that rating decision to the Board, which in an April 2010 decision denied the appeal.  The Veteran then appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011 the Court granted the parties' joint motion for remand, vacating the Board's April 2010 decision and remanding the case for compliance with the terms of the joint motion.  


FINDING OF FACT

The Veteran has bilateral hearing loss for VA compensation purposes that is related to in-service acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection bilateral hearing loss.  This constitutes a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.

The Veteran asserts that he is entitled to service connection for bilateral hearing loss on the basis that he developed the condition due to in-service exposure to loud noise as a Field Artillery Crewman in the 2nd Battalion, 83rd Artillery, 3rd Squadron, 12th Cavalry during service in the U.S. Army.  He further asserts that the resulting loud noise from his duties in the field with artillery caused acoustic trauma that resulted in his current hearing loss that he has had since service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  see also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show that the Veteran's hearing was tested at a pre-induction examination in August 1967.  Audiometric findings (American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
20
25
LEFT
20
5
15
25
20

The Veteran's hearing was again tested at a discharge examination in July 1969.  Audiometric findings (ISO units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
20
LEFT
15
10
15
-
15

At the July 1969 separation examination, in the report of medical history the Veteran reported having hearing loss.  The Veteran further reported indicating this was associated with noise exposure in the field where he did not wear ear plugs and he had had poor hearing; and that this cleared up a few days after returning from the field.  The service treatment records otherwise reveal no specific complaint, treatment or diagnosis for any hearing loss.  

The Veteran's DD Form 214, Report of Transfer or Discharge, reveals that the Veteran served in the U.S. Army as a Field Artillery Crewman in Battery A, 2nd Battalion, 83rd Artillery.  His decorations included Expert M14.

The first post-service treatment records on file are dated in January 2008.  A private report of audiology examination in January 2008 contains audiometric findings of pure tone hearing threshold levels that shown in graphic form.  A visual analysis of the report clearly shows that the bilateral pure tone thresholds meet the requirements to be considered to be a disability under 38 C.F.R. § 3.385.  That report shows a pure tone average of 83.75 decibels for the right ear and 55.00 decibels for the left ear.  The audiologist noted that maximum word recognition scores were zero percent for the right ear and 92 percent for the left ear.  The audiologist noted that the Veteran reported he had had bilateral constant tinnitus since the late 1960s.  Based in large part on the Veteran's history of exposure to artillery noise in service, the audiologist opined that it was quite likely that this exposure in service was the beginning of the Veteran's hearing loss and tinnitus.

In his February 2008 claim for benefits, the Veteran reported that his current hearing loss and tinnitus began in service.

In an April 2008 VA examination report, the examiner reviewed the medical history of the Veteran's hearing loss but did not examine or interview the Veteran.  The examiner noted that a normal audiogram subsequent to a noise exposure would verify that the hearing had recovered without permanent loss.  Based on the entrance and separation audiograms, and the foregoing rationale, the examiner opined that it was not likely that the Veteran's current hearing loss was a result of noise exposure during service.

The Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The January 2008 private audiology report reveals that the pure tone thresholds meet the requirements to be considered to be a disability under 38 C.F.R. § 3.385.  The Veteran has competently attested on a consistent basis since service that he has had a problem with his hearing since in-service acoustic trauma due to loud noise exposure from artillery fire, which is consistent with the usual service duties he had as a Field Artillery Crewman in an artillery unit of the Army.  In this regard, the private audiology opinion-based on examination and review of the Veteran's competent report of symptoms since service-is persuasive and probative of the issue on appeal, whereas the VA opinion-based solely on review of the record and without considering the Veteran's competent report of symptoms since service-is not.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


